DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 1/14/2021. As a preliminary matter, the examiner notes that, contrary to the indication in the signature block on page 11 of applicant’s response, the amendment was filed 1/14/2021 and was not “Dated: October 16, 2018”.
Claims 1, 4, 5, 7, 8, 11 and 12 were amended by applicant, no claims were cancelled, and claim 14 was added in the amendment. Thus, contrary to applicant’s statement that “Claims 1-13 are pending” (applicant’s remarks, page 8), claims 1-14 are pending.

Priority
As discussed in the prior office action, applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
As detailed below, the claimed features of the independent claims are not supported U.S. Application No. 15/474,019 (hereinafter “the parent application”) and U.S. Application No. 13/770,603 (hereinafter “the grandparent application”, filed 2/19/2013) nor in any of the other continuation applications in this patent family prior to 13/770,603. Therefore, claims 1-14 do not enjoy the priority benefit of the parent application 15/474,019, nor the priority benefit of any other continuation applications in 
The disclosures of the prior-filed parent and grandparent applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Independent claims 1, 7, and 8 each recite “cluster[ing] the assumptions to create at least one story cluster characterizing a situation featured in the multimedia content element; and add[ing] the multimedia content element to at least one channel, wherein the at least one channel is determined based on the at least one story cluster.” The as-filed specifications of the parent and grandparent applications fail to provide adequate support or enablement for at least these elements of independent claims 1, 7, and 8. 
For example, the original specifications of the parent and grandparent applications are silent regarding any “story”, stories or “story cluster”, let alone creating any story cluster characterizing a situation featured in any multimedia content element. Further, for example, the parent application’s specification also fails to mention any “assumptions” or assumption regarding multimedia content elements, much less clustering any such assumptions to create any “story cluster”. Also, for instance, the parent and grandparent applications lack any mention, disclosure, or description of any “channel” or channels of multimedia content, let alone “add[ing] the multimedia content element to at least one channel, wherein the at least one channel is determined based on the at least one story cluster” recited in claims 1, 7, and 8. 

Each claim will receive benefit of the earliest filing date above for which a continuous chain of support can be established for the entirety of the claim. As discussed above, the effective filing date for the claims of the instant application is the filing date of the provisional application, 7/06/2016.

Response to Amendment
The amendment filed on 1/14/2021 has been entered. 
Some of the previous objections to the specification and the drawings are withdrawn in view of the 1/14/2021 amendments to the specification and Figure 1. However, as documented below, objections to the specification and drawings (specifically, Figures 4 and 5) remain.
The previous rejections of claims 1-13 under 35 U.S.C. 112(b) are withdrawn in view of the 1/14/2021 amendments to the claims.

Response to Arguments
Applicant's arguments filed 1/14/2021 with respect to the rejections of claims 1-13 under 35 U.S.C. 112(b) have been fully considered and are persuasive.
Applicant's arguments filed 1/14/2021 with respect to the objections to the specification have been fully considered and are persuasive in part. Most of the prior objections to the specification have been withdrawn in view of applicant’s amendments to paragraphs 52 and 54-57 of the specification filed 1/14/2021. However, as documented below, an objection to the specification remains.
Applicant states “The office is requested to clarify the its [sic – the] rejection to the incorporation by reference in paragraph [0051] - as the incorporation related to the recommendaiton [sic – recommendation] of rags - which is introdued [sic – introduced] in US patent application 15/474,019 - referred to by the applicants.” (applicant’s remarks, page 10). In response, due in part to the numerous typographical, grammatical and factual errors in the above-noted statement, the argument is unclear and unpersuasive. To clarify the record, contrary to the above-noted statement, there is no “rejection” of the specification. Rather, the specification stands objected to for attempting to incorporate essential material from a patent application for the reasons discussed below. Further, it is unclear what applicant is referring to regarding “the recommendaiton [sic – recommendation] of rags”. 

Independent claims 1, 7, and 8 each recite correlating “the plurality of contexts” and adding “the multimedia content element to at least one channel, wherein the at least one channel is determined based on the at least one story cluster”. Thus, applicant is apparently attempting to incorporate essential material by reference to the above-noted patent application. However, essential material from the above-noted patent application cannot be incorporated by reference as attempted in the present specification. See 37 CFR 1.57(d), which states, "’Essential material’ may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.”
As such, the examiner suggests that one way to overcome this objection would be to amend paragraph 51 of the specification to refer to the U.S. patent or U.S. patent application publication that corresponds to the above-referenced U.S. Patent Application No. 15/474,019.
Applicant's arguments filed 1/14/2021 with respect to the objections to the drawings have been fully considered and are partially persuasive. In particular, as noted 
However, objections to Figures 4 and 5 remain, as documented below. With respect to Figures 4 and 5 applicant states that “Regarding figures 4 and 5 - and the clarity issue- these figures appeared in tens of granted patents and thus the objection of the office is unclear.” (applicant’s remarks, page 10). The purported use of versions of Figures 4 and 5 in other, now-issued, patent applications aside, as discussed below and the in previous office action, the drawings are objected to as failing to comply with 37 CFR 1.84(l) because some characters in Figures 4 and 5 are too light to permit adequate reproduction. In particular, as noted in the previous office action, the characters in elements 4, 7 and 22 in FIGs. 4 and 5 as originally filed in the instant application are too light to permit adequate reproduction. The examiner respectfully directs applicant to MPEP 507 (A) and 37 CFR 1.84(l): All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. 
Applicant's arguments filed 1/14/2021 with respect to the rejections of claims 1-14 under 35 U.S.C. 103 have been carefully and fully considered but are moot because the arguments do not apply to the combination of references used in the current rejections. Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 103 discussed below.
correlating between a plurality of signatures.. to determine context.. wherein signatures are generated based on content of the multimedia content element; and- Jasinschi illustrates that context SHOULD NOT be generated in such a manner:” (applicant’s remarks, page 9, emphasis in original). With continued reference to amended claim 1, applicant then cites paragraph 47 of Jasinschi which discloses, with reference to one example embodiment, that “One central element in context extraction is ‘global pattern matching’ … we use as little as possible of the content information, and extract context information independently by using, as much as possible, ‘global’ video information. Thus, capturing the ‘signature’ information in the video” and “a visual pattern uses some combination of visual attributes, e.g., diffuse lighting of daily outdoor scenes” to apparently support the conclusion that “Jasinschi TEACHES AWAY from the subject matter of claim 1 and should he not be used as a prior art reference.” Id. The examiner respectfully disagrees and points applicant to the below discussion of Jasinschi.
Contrary to applicant’s apparent argument that Jasinschi is limited to determining context or generating signatures without using or relying on any content of multimedia elements, Jasinschi explicitly discloses complimenting a “content-based approach” by “add[ing] context information to this task” of signature generation with a “Context-Based Approach” that determines “context patterns that are appropriate for a given video sequence. These patterns can be used to index the video sequence or to help the processing of (bottom-up) information via the content-based approach” and integrates information from the two sources/approaches (content- and context-based) content and context information” (see, e.g., Jasinschi, paragraphs 31-36 and 48-50, emphasis added). 
Thus, while Jasinschi may disclose one example embodiment that seeks to “use as little as possible of the content information, and extract context information independently by using, as much as possible, ‘global’ video information” when “capturing the ‘signature’ information in the video” (see, e.g., Jasinschi, paragraph 47), as discussed above and in the rejections below, Jasinschi teaches the claimed determine a plurality of contexts (see, e.g., Jasinschi, paragraphs 26, 30 and 35, “Multimedia Context”, “the concept of ‘multimedia context’ in this invention … combines context information across the audio, visual, and textual domains … when dealing with vast amount of information from a video sequence … it is essential to be able to extract a portions of this information that is relevant for a given user”, “The goal of context extraction, and/or detection is to determine the ‘signature’, ‘pattern’, or underlying information of the video.” [i.e., extract/detect/determine contexts of multimedia content]).
Also, regarding applicant’s apparent argument that it is not reasonable for one of ordinary skill in the art to combine the Raichelgauz and Jasinschi references previously applied to teach all of the limitations independent claims 1, 7 and 8, the examiner respectfully disagrees and points applicant to the below discussion of Raichelgauz and Jasinschi. 
Raichelgauz and Jasinschi are analogous art because they are both directed to analyzing multimedia data (i.e., multimedia content elements) such as video and video frames (i.e., images).

Further, for example, as discussed below, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raichelgauz in view of Jasinschi to incorporate the teachings of newly-cited reference Raichelgauz ‘786. Raichelgauz, Jasinschi and Raichelgauz ‘786 are analogous art because they are each concerned with analyzing multimedia data (i.e., multimedia content elements). It would have been obvious to one of ordinary skill in the 
For additional detail regarding the combination of references used in the current rejections, applicant is directed to the below rejections, which are based on the detailed incremental combinations of the Raichelgauz, Jasinschi, Raichelgauz ‘786, and Raichelgauz ‘189 (applied to dependent claims 5 and 12) references, and the respective motivations to combine those references, which identify the teachings of each reference and why one of ordinary skill in the art would recognize to improve upon a previously discussed reference, or combination of references, with a motivation derived from each added reference.
Applicant then asserts “Claims 7 and 8 differ from claim 1 - but should be allowed for the same reasons.” (applicant’s remarks, page 9). The examiner respectfully disagrees and points applicant the below discussion of the newly-cited Raichelgauz ‘786 reference.
Regarding applicant’s apparent argument that the newly presented claim limitation that was added to claims 1, 7, and 8 in the amendment filed on1/14/2021, i.e., 
With regard to the “wherein signatures are generated based on content of the multimedia content element” limitation added to independent claims 1, 7 and 8, the examiner points to paragraphs 23, 27, 63 and 73 of Raichelgauz ‘786, which disclose “at least one signature is generated for each multimedia content element, or portion thereof displayed”, “As a non-limiting example, a web-page containing an image of the movie ‘Pretty Woman’ is uploaded to the context server 130. A signature is generated by the SGS [signature generator system] 140 respective of the actor Richard Gere and the actress Julia Roberts, both shown in the image” and “The SGS 140 generates at least one signature for each of the plurality of multimedia content elements that exist in the image. According to this example, the multimedia contents of the singer ‘Adele,’ the ‘red carpet,’ and a ‘Grammy’ award are shown in the image. The SGS 140 generates signatures respective thereto” [i.e., generate signatures based on the content of the multimedia content item].

As detailed below, the combination of Raichelgauz, Jasinschi and Raichelgauz ‘786 (i.e., Raichelgauz, in view of Jasinschi and further in view of Raichelgauz ‘786) teaches the limitations of amended independent claims 1, 7, and 8 and claims 2-4, 6, 9-11 and 13-14. Additionally, as discussed in detail below, the combination of Raichelgauz, Jasinschi, Raichelgauz ‘786 and Raichelgauz ‘189 (i.e., Raichelgauz, in view of Jasinschi and Raichelgauz ‘786, and further in view of Raichelgauz ‘189) teaches the limitations of dependent claims 5 and 12. 
Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 103 discussed below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(l) because some characters in original Figures 4 and 5, which have not been amended to-date, are too light to permit adequate reproduction (i.e., the characters in elements 4, 7 and 22 in FIGs. 4 and 5, which are reproduced below). See MPEP 507 (A) and 37 CFR 1.84(l): All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 51 of applicant’s specification discloses “one or more tags may be recommended for the channel based on the multimedia content elements of the channel. An example method for recommending tags for multimedia content elements based on contexts is described in US Patent Application No. 15/474,019 filed on March 30, 2017, assigned to the common assignee, the contents of which are hereby incorporated by reference.” 
Independent claims 1, 7, and 8 each recite correlating “the plurality of contexts” and adding “the multimedia content element to at least one channel, wherein the at least one channel is determined based on the at least one story cluster”. As such, applicant is apparently attempting to incorporate essential material by reference to the above-noted patent application. However, essential material from the above-noted patent application cannot be incorporated by reference as attempted in the present specification. See 37 CFR 1.57(d), which states, "’Essential material’ may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.”
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to 
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g). Appropriate correction is required.
Also, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: Claims 4 and 11 do not appear to have support in the originally filed specification filed on 7/05/2017. There does not appear to be any discussion of “a plurality of statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
generating, by a signature generator system, the plurality of signatures in claim 4; and a 
deep content classification system is configured to create concepts in claim 5.
Regarding claim 4 and the above-noted three-prong test, the recited signature generator system is a generic placeholder, generating … the plurality of signatures is functional language, and there is no recitation of sufficient structure to perform the generating. 
Regarding claim 5 and the above-noted three-prong test, the recited deep content classification system is a generic placeholder, configured to create concepts is functional language, and there is no recitation of sufficient structure to perform the creating. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
Regarding the “signature generator system” recited in claim 4, with reference to FIG. 4, paragraphs 25 and 26 recite “the signature generator system 140 is configured to generate signatures to multimedia content elements and includes a plurality of computational cores” and “signature generator system 140 may be communicatively 
Since claim 4 is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and applicant’s specification describes that “channel creator 130 may further include a signature generator system configured to generate signatures”, “and “embodiments … can be implemented as hardware, firmware, software, or any combination thereof” the signature generator system is being interpreted as a combination of software (i.e., a set of instructions, one or more functions) and hardware.
Regarding the “deep content classification system” recited in claim 5, with reference to FIG. 4, paragraphs 27 and 28 recite “the channel creator 130 is communicatively connected to the deep content classification system 160” and “deep content classification system 160 may be communicatively connected to the channel creator 130 directly (as shown), or through the network 110 … the channel creator 130 may further include the deep content classification system 160”. Paragraphs 64 and 71 also disclose “channel creator 130 includes a processing circuitry 610 coupled to a memory 620, a storage 630, and a network interface 640” and “various embodiments disclosed herein can be implemented as hardware, firmware, software, or any combination thereof.”

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-4, 6-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Raichelgauz et al. (U.S. Patent Application Pub No. 2009/0216761 A1, hereinafter “Raichelgauz”) in view of Jasinschi et al. (U.S. Patent Application Pub No. 2002/0157116 A1, hereinafter “Jasinschi”).
Raichelgauz has common inventors with the instant application. Raichelgauz was published on August 27, 2009 and filed on May 1, 2009, and both of these dates are more than a year before the above-noted effective filing date of this application, July 6, 2016. Based upon the earlier publication date of Raichelgauz, August 27, 2009, it constitutes prior art under 35 U.S.C. 102(a)(1). The examiner further notes that Raichelgauz claims benefit based on the prior-filed PCT application number PCT/IL2006/001235 filed on October 26, 2006. 
Raichelgauz ‘786 has common inventors with the instant application. Raichelgauz ‘786 was published on July 3, 2014 and filed on March 5, 2014, and both of these dates are more than a year before the above-noted effective filing date of this application, July 6, 2016. Based upon the earlier publication date of Raichelgauz ‘786, July 3, 2014, it constitutes prior art under 35 U.S.C. 102(a)(1). The examiner further notes that Raichelgauz ‘786 claims benefit based on several prior filed applications, including the prior-filed PCT application number PCT/IL2006/001235 filed on October 26, 2006. 
With respect to claim 1, Raichelgauz discloses the invention as claimed including a method for adding a multimedia content element to at least one channel based on context (see, e.g., paragraph 13, “method comprises initializing one or more , comprising:
correlating between a plurality of signatures of the multimedia content element (see, e.g., paragraphs 21 and 24, “producing of personalized audiovisual channels of multimedia content based on comparison of Signatures of the multimedia content”, “determine which multimedia content is more suitable to be viewed, played or otherwise utilized by the user with respect to a given channel, based on the Signatures of selected multimedia content”, “clusters that potentially are of interest to a particular user. For example, clusters of Signatures for a particular user may be provided by the system” [i.e., comparing/correlating between signatures of multimedia content elements to determine personalized, suitable content element that is of interest]) ... ; and
adding the multimedia content element to at least one channel (see, e.g., paragraph 13, “initializing one or more personalized multimedia content channels of a user with multimedia content … and changing the multimedia content in the one or more personalized multimedia content channels” [i.e., adding the multimedia content to at least one channel]), wherein the at least one channel is determined based on the at least one story cluster (see, e.g., paragraphs 25, 49 and 52, “Clusters may be described as groupings of content elements that have some commonality that can then be shown, streamed or otherwise transmitted through a channel”, “a user may initiate a channel on a generic theme, e.g., a book … the user may drill down and focus the .
Although Raichelgauz substantially discloses the claimed invention, Raichelgauz is not relied on to explicitly disclose determine a plurality of contexts; …
correlating the plurality of contexts to determine a plurality of assumptions for the multimedia content element; and
clustering the assumptions to create at least one story cluster characterizing a situation featured in the multimedia content element.
In the same field, analogous art Jasinschi teaches determine a plurality of contexts (see, e.g., paragraphs 26, 30 and 35, “Multimedia Context”, “the concept of ‘multimedia context’ in this invention … combines context information across the audio, visual, and textual domains … when dealing with vast amount of information from a video sequence … it is essential to be able to extract a portions of this information that is relevant for a given user”, “The goal of context extraction, and/or detection is to determine the ‘signature’, ‘pattern’, or underlying information of the video.” [i.e., extract/detect/determine contexts of multimedia content]);
correlating the plurality of contexts to determine a plurality of assumptions for the multimedia content element (see, e.g., paragraphs 27, 35, 39 and 47, “context is not the same as an interpretation of a scene, … although context is intrinsically used in an interpretation”, “The goal of context extraction, and/or detection is to determine the 
clustering the assumptions to create at least one story cluster characterizing a situation featured in the multimedia content element (see, e.g., paragraphs 36, 69, 74 and 88, “The semantic context includes story”, “The clustering operation clusters the information obtained … inside each frame or sets of them … One type of clustering is to describe regions/objects according to a given attribute”, “The units of video within which the information is integrated … are video segments, e.g., shots or whole TV programs, to perform story selection, story segmentation”, “The 
Raichelgauz and Jasinschi are analogous art because they are both directed to analyzing multimedia data (i.e., multimedia content elements) such as video and video frames (i.e., images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raichelgauz to incorporate the teachings of Jasinschi to provide a probabilistic framework having layers with each layer including nodes representing content or context information, which are represented by Bayesian networks, where multimedia context information is represented as nodes in different stages and the multimedia context information is determined by a ‘signature’ or ‘pattern’ underlying video information. (See, e.g., Jasinschi, paragraphs 5-6). Doing so would have allowed Raichelgauz to dramatically reduce processing of video associated with TV programs (i.e., multimedia content) which is an enormous amount of data and is extremely complex to process and permit segmentation and indexing of multimedia information (i.e., multimedia content elements) according to its semantic characteristics by the combined use of content and context information so as to enable robustness, generality, and complementarity in the description (via indexing) of the multimedia information, as suggested by Jasinschi (See, e.g., Jasinschi, Abstract, paragraphs 6-7). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
 substantially teaches the claimed invention, Raichelgauz in view of Jasinschi is not relied on to teach wherein the plurality of signatures comprises signatures generated based on content of the multimedia content element.
In the same field, analogous art Raichelgauz ‘786 teaches wherein the plurality of signatures comprises signatures generated based on content of the multimedia content element (see, e.g., paragraphs 23, 27, 63 and 73, “at least one signature is generated for each multimedia content element, or portion thereof displayed”, “As a non-limiting example, a web-page containing an image of the movie ‘Pretty Woman’ is uploaded to the context server 130. A signature is generated by the SGS [signature generator system] 140 respective of the actor Richard Gere and the actress Julia Roberts, both shown in the image”, “The SGS 140 generates at least one signature for each of the plurality of multimedia content elements that exist in the image. According to this example, the multimedia contents of the singer ‘Adele,’ the ‘red carpet,’ and a ‘Grammy’ award are shown in the image. The SGS 140 generates signatures respective thereto” [i.e., generate signatures based on the content of the multimedia content item]). 
Raichelgauz, Jasinschi and Raichelgauz ‘786 are analogous art because they are each concerned with analyzing multimedia data (i.e., multimedia content elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raichelgauz in view of Jasinschi to incorporate the teachings of Raichelgauz ‘786 to provide a system and method to “determine the context of one or more multimedia content elements” where “at least one 

Regarding independent claim 7, Raichelgauz discloses the invention as claimed including a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (see, e.g., paragraph 53, “the software is preferably implemented as an application program tangibly embodied on a program storage unit or computer readable medium. The application program may be uploaded to, and executed by, a machine comprising any suitable architecture. Preferably, the machine is implemented on a computer platform having hardware such as one or more central processing units (‘CPUs’), a memory”), the process comprising:
correlating between a plurality of signatures of the multimedia content element (see, e.g., paragraphs 21 and 24, “producing of personalized audiovisual channels of multimedia content based on comparison of Signatures of the multimedia content”, “determine which multimedia content is more suitable to be viewed, played or otherwise utilized by the user with respect to a given channel, based on the Signatures of selected multimedia content”, “clusters that potentially are of interest to a particular user. For example, clusters of Signatures for a particular user may be provided by the ; and
adding the multimedia content element to at least one channel (see, e.g., paragraph 13, “initializing one or more personalized multimedia content channels of a user with multimedia content … and changing the multimedia content in the one or more personalized multimedia content channels” [i.e., adding the multimedia content to at least one channel]), wherein the at least one channel is determined based on the at least one story cluster (see, e.g., paragraphs 25, 49 and 52, “Clusters may be described as groupings of content elements that have some commonality that can then be shown, streamed or otherwise transmitted through a channel”, “a user may initiate a channel on a generic theme, e.g., a book … the user may drill down and focus the channel on a specific character, theme” [i.e., the channel is determined based on a theme/story cluster], “if a multimedia content has tags, then … the tags may be clustered based on the preferences exhibited by the user and subsequently additional multimedia content fitting the user's preferences will be added to the channel.” [i.e., based on a theme/story cluster]).
Although Raichelgauz substantially discloses the claimed invention, Raichelgauz is not relied on to explicitly disclose determine a plurality of contexts; 
correlating the plurality of contexts to determine a plurality of assumptions for the multimedia content element; and
clustering the assumptions to create at least one story cluster characterizing a situation featured in the multimedia content element.
determine a plurality of contexts (see, e.g., paragraphs 26, 30 and 35, “Multimedia Context”, “the concept of ‘multimedia context’ in this invention … combines context information across the audio, visual, and textual domains … when dealing with vast amount of information from a video sequence … it is essential to be able to extract a portions of this information that is relevant for a given user”, “The goal of context extraction, and/or detection is to determine the ‘signature’, ‘pattern’, or underlying information of the video.” [i.e., extract/detect/determine contexts of multimedia content]); 
correlating the plurality of contexts to determine a plurality of assumptions for the multimedia content element (see, e.g., paragraphs 27, 35, 39 and 47, “context is not the same as an interpretation of a scene, … although context is intrinsically used in an interpretation”, “The goal of context extraction, and/or detection is to determine the ‘signature’, ‘pattern’, or underlying information of the video. With this information we can: index video sequences according to context information and use context information”, “for natural visual information, we determine if the video is about an outdoor or indoor scene. If outdoors, then information about how the camera moves, scene shot rate of change, and scene (background) color/texture can further determine context specifics. For example, shots containing slow outdoor scene pans/zooms may be part of sports or documentary programs … fast pans/zooms for indoor/outdoor scenes may correspond to sports (basketball, golf) or commercials. For synthetic scenes, we have to determine if it corresponds to pure graphics and/or traditional cartoon-like imagery. After all these distinctions, we still can determine higher-level context information, e.g., outdoor/indoor scene recognition” [i.e., determine assumptions ; and
clustering the assumptions to create at least one story cluster characterizing a situation featured in the multimedia content element (see, e.g., paragraphs 36, 69, 74 and 88, “The semantic context includes story”, “The clustering operation clusters the information obtained … inside each frame or sets of them … One type of clustering is to describe regions/objects according to a given attribute”, “The units of video within which the information is integrated … are video segments, e.g., shots or whole TV programs, to perform story selection, story segmentation”, “The clustering of video shots can generate larger portions of video segments, e.g., programs.” [i.e., clustering assumptions/information to create a story cluster characterizing a situation/story segment in multimedia content element/video segment]).
Raichelgauz and Jasinschi are analogous art because they are both directed to analyzing multimedia data (i.e., multimedia content elements) such as video and video frames (i.e., images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raichelgauz to incorporate the teachings of Jasinschi to provide a probabilistic framework having layers with each layer including nodes representing content or context information, which are represented by Bayesian networks, where multimedia context information is represented as nodes in 
Although Raichelgauz in view of Jasinschi substantially teaches the claimed invention, Raichelgauz in view of Jasinschi is not relied on to teach wherein the plurality of signatures comprises signatures generated based on content of the multimedia content element.
In the same field, analogous art Raichelgauz ‘786 teaches wherein the plurality of signatures comprises signatures generated based on content of the multimedia content element (see, e.g., paragraphs 23, 27, 63 and 73, “at least one signature is generated for each multimedia content element, or portion thereof displayed”, “As a non-limiting example, a web-page containing an image of the movie ‘Pretty Woman’ is uploaded to the context server 130. A signature is generated by the SGS [signature generator system] 140 respective of the actor Richard Gere and the actress Julia Roberts, both shown in the image”, “The SGS 140 generates at least one 
Raichelgauz, Jasinschi and Raichelgauz ‘786 are analogous art because they are each concerned with analyzing multimedia data (i.e., multimedia content elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raichelgauz in view of Jasinschi to incorporate the teachings of Raichelgauz ‘786 to provide a system and method to “determine the context of one or more multimedia content elements” where “at least one signature is generated for each multimedia content element” (See, e.g., Raichelgauz ‘786, paragraph 23). Doing so would have allowed Raichelgauz in view of Jasinschi to use the system and method of Raichelgauz ‘786 for analyzing the generated signatures “to determine the concept of each of the signatures and the context of the one or more multimedia content elements”, as suggested by Raichelgauz ‘786 (See, e.g., Raichelgauz ‘786, paragraph 23). 

Regarding independent claim 8, Raichelgauz discloses the invention as claimed including a system for adding a multimedia content element to at least one channel based on context (see, e.g., paragraphs 12-13, “system for generating personalized channels of multimedia content … and a server for receiving multimedia content from the one or more multimedia sources through the interface and for serving , comprising:
a processing circuitry; and
a memory connected to the processing circuitry, the memory containing instructions that, when executed by the processing circuitry, configure the system (see, e.g., paragraph 53, “The application program may be uploaded to, and executed by, a machine comprising any suitable architecture. Preferably, the machine is implemented on a computer platform having hardware such as one or more central processing units (‘CPUs’), a memory, and input/output interfaces. The computer platform may also include … microinstruction code. The various processes and functions described herein may be either part of the microinstruction code or part of the application program, or any combination thereof, which may be executed by a CPU” [i.e., a CPU/processing circuitry and a memory containing executable program/code instructions and connected to the CPU via an interface]) to: 
correlate between a plurality of signatures of the multimedia content element (see, e.g., paragraphs 21, 24, “producing of personalized audiovisual channels of multimedia content based on comparison of Signatures of the multimedia content”, “determine which multimedia content is more suitable to be viewed, played or otherwise utilized by the user with respect to a given channel, based on the Signatures of selected  … ; and
add the multimedia content element to at least one channel (see, e.g., paragraph 13, “initializing one or more personalized multimedia content channels of a user with multimedia content … and changing the multimedia content in the one or more personalized multimedia content channels” [i.e., adding the multimedia content to at least one channel]), wherein the at least one channel is determined based on the at least one story cluster (see, e.g., paragraphs 25, 49 and 52, “Clusters may be described as groupings of content elements that have some commonality that can then be shown, streamed or otherwise transmitted through a channel”, “a user may initiate a channel on a generic theme, e.g., a book … the user may drill down and focus the channel on a specific character, theme” [i.e., the channel is determined based on a theme/story cluster], “if a multimedia content has tags, then … the tags may be clustered based on the preferences exhibited by the user and subsequently additional multimedia content fitting the user's preferences will be added to the channel.” [i.e., based on a theme/story cluster]).
Although Raichelgauz substantially discloses the claimed invention, Raichelgauz is not relied on to explicitly disclose determine a plurality of contexts … ; 
correlate the plurality of contexts to determine a plurality of assumptions for the multimedia content element; and
cluster the assumptions to create at least one story cluster characterizing a situation featured in the multimedia content element.
In the same field, analogous art Jasinschi teaches determine a plurality of contexts (see, e.g., paragraphs 26, 30 and 35, “Multimedia Context”, “the concept of ‘multimedia context’ in this invention … combines context information across the audio, visual, and textual domains … when dealing with vast amount of information from a video sequence … it is essential to be able to extract a portions of this information that is relevant for a given user”, “The goal of context extraction, and/or detection is to determine the ‘signature’, ‘pattern’, or underlying information of the video.” [i.e., extract/detect/determine contexts of multimedia content]) ... ; 
correlate the plurality of contexts to determine a plurality of assumptions for the multimedia content element (see, e.g., paragraphs 27, 35, 39 and 47, “context is not the same as an interpretation of a scene, … although context is intrinsically used in an interpretation”, “The goal of context extraction, and/or detection is to determine the ‘signature’, ‘pattern’, or underlying information of the video. With this information we can: index video sequences according to context information and use context information”, “for natural visual information, we determine if the video is about an outdoor or indoor scene. If outdoors, then information about how the camera moves, scene shot rate of change, and scene (background) color/texture can further determine context specifics. For example, shots containing slow outdoor scene pans/zooms may be part of sports or documentary programs … fast pans/zooms for indoor/outdoor scenes may correspond to sports (basketball, golf) or commercials. For synthetic scenes, we have to determine if it corresponds to pure graphics and/or traditional ; and
cluster the assumptions to create at least one story cluster characterizing a situation featured in the multimedia content element (see, e.g., paragraphs 36, 69, 74 and 88, “The semantic context includes story”, “The clustering operation clusters the information obtained … inside each frame or sets of them … One type of clustering is to describe regions/objects according to a given attribute”, “The units of video within which the information is integrated … are video segments, e.g., shots or whole TV programs, to perform story selection, story segmentation”, “The clustering of video shots can generate larger portions of video segments, e.g., programs.” [i.e., clustering assumptions/information to create a story cluster characterizing a situation/story segment in multimedia content element/video segment]).
Raichelgauz and Jasinschi are analogous art because they are both directed to analyzing multimedia data (i.e., multimedia content elements) such as video and video frames (i.e., images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raichelgauz to incorporate the teachings of Jasinschi to provide a probabilistic framework having layers with each layer 
Although Raichelgauz in view of Jasinschi substantially teaches the claimed invention, Raichelgauz in view of Jasinschi is not relied on to teach wherein the plurality of signatures comprises signatures generated based on content of the multimedia content element.
In the same field, analogous art Raichelgauz ‘786 teaches wherein the plurality of signatures comprises signatures generated based on content of the multimedia content element (see, e.g., paragraphs 23, 27, 63 and 73, “at least one signature is generated for each multimedia content element, or portion thereof displayed”, “As a non-limiting example, a web-page containing an image of the movie ‘Pretty Woman’ is uploaded to the context server 130. A signature is generated by the 
Raichelgauz, Jasinschi and Raichelgauz ‘786 are analogous art because they are each concerned with analyzing multimedia data (i.e., multimedia content elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raichelgauz in view of Jasinschi to incorporate the teachings of Raichelgauz ‘786 to provide a system and method to “determine the context of one or more multimedia content elements” where “at least one signature is generated for each multimedia content element” (See, e.g., Raichelgauz ‘786, paragraph 23). Doing so would have allowed Raichelgauz in view of Jasinschi to use the system and method of Raichelgauz ‘786 for analyzing the generated signatures “to determine the concept of each of the signatures and the context of the one or more multimedia content elements”, as suggested by Raichelgauz ‘786 (See, e.g., Raichelgauz ‘786, paragraph 23). 

Regarding claims 2 and 9, as discussed above, Raichelgauz in view of Jasinschi and Raichelgauz ‘786 teaches the method of claim 1 and the system of claim 8.
wherein each of the signatures represents a concept, wherein each concept is a collection of signatures and metadata representing the concept.
In the same field, analogous art Jasinschi teaches wherein each of the signatures represents a concept, wherein each concept is a collection of signatures and metadata representing the concept (see, e.g., paragraphs 6, 35 and 59, “Multimedia context information is determined by the ‘signature’ or ‘pattern’ underlying the video information”, “The goal of context extraction, and/or detection is to determine the ‘signature’, ‘pattern’, or underlying information of the video. With this information we can: index video sequences according to context information and use context information to ‘help’ the content extraction effort”, “the Filtering layer can be broadly classified as metadata information” [i.e., each signature represents a concept that is a collection of signatures and metadata/underlying information representing the concept]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raichelgauz to incorporate the teachings of Jasinschi to provide a probabilistic framework having layers with each layer including nodes representing content or context information, which are represented by Bayesian networks, where multimedia context information is represented as nodes in different stages and the multimedia context information is determined by a ‘signature’ or ‘pattern’ underlying video information. (See, e.g., Jasinschi, paragraphs 5-6). Doing so would have allowed Raichelgauz to dramatically reduce processing of video associated 

Regarding claims 3 and 10, as discussed above, Raichelgauz in view of Jasinschi and Raichelgauz ‘786 teaches the method of claim 1 and the system of claim 8.
Although Raichelgauz substantially discloses the claimed invention, Raichelgauz is not relied on to explicitly disclose wherein each assumption indicates a point of interaction between at least two of the determined contexts.
In the same field, analogous art Jasinschi teaches wherein each assumption indicates a point of interaction between at least two of the determined contexts (see, e.g., paragraphs 36 and 39, “there are two types of context: signal and semantic context. The signal context is divided into visual, audio, and text context information. The semantic context includes story, intention, thought, etc.”, “for natural visual information, we determine if the video is about an outdoor or indoor scene. If outdoors, then information about how the camera moves, scene shot rate of change, and scene (background) color/texture can further determine context specifics. For example, shots containing slow outdoor scene pans/zooms may be part of sports or documentary programs. On the other hand, fast pans/zooms for indoor/outdoor scenes may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raichelgauz to incorporate the teachings of Jasinschi to provide a probabilistic framework having layers with each layer including nodes representing content or context information, which are represented by Bayesian networks, where multimedia context information is represented as nodes in different stages and the multimedia context information is determined by a ‘signature’ or ‘pattern’ underlying video information. (See, e.g., Jasinschi, paragraphs 5-6). Doing so would have allowed Raichelgauz to dramatically reduce processing of video associated with TV programs (i.e., multimedia content) which is an enormous amount of data and is extremely complex to process and permit segmentation and indexing of multimedia information (i.e., multimedia content elements) according to its semantic characteristics by the combined use of content and context information so as to enable robustness, generality, and complementarity in the description (via indexing) of the multimedia information, as suggested by Jasinschi (See, e.g., Jasinschi, Abstract, paragraphs 6-7). 

Regarding claims 4 and 11, as discussed above, Raichelgauz in view of Jasinschi and Raichelgauz ‘786 teaches the method of claim 1 and the system of claim 8.
generating, by a signature generator system, the plurality of signatures for the multimedia content element (as indicated above, a signature generator system has been interpreted as a combination of software and hardware) (see, e.g., FIG. 1 – depicting a Signature Generator System (SGS) 150 and paragraphs 23 and 35, “signature generator system (SGS) 150 … to generate a Signature”, “generation of Signatures by the SGS 150”), wherein the signature generator system includes a plurality of statistically independent computational cores (see, e.g., paragraph 35, “by a large number of independent computational Cores 3 that constitute an architecture for generating the Signatures … independent Cores 3 generate a database of Robust Signatures and Signatures 4 for Target content-segments”), wherein the properties of each core are set independently of the properties of each other core (see, e.g., paragraph 46 and claim 3, “The Cores should be designed so as to obtain maximal independence”, “each core having properties that are at least partly statistically independent of other the computational cores, the properties being set independently of each other core” [i.e., cores have independent properties]).

Regarding claims 6 and 13, as discussed above, Raichelgauz in view of Jasinschi and Raichelgauz ‘786 teaches the method of claim 1 and the system of claim 8.
Although Raichelgauz substantially discloses the claimed invention, Raichelgauz is not relied on to explicitly disclose wherein the context is determined as the correlation between a plurality of concepts represented by the obtained plurality of signatures.
In the same field, analogous art Jasinschi teaches wherein the context is determined as the correlation between a plurality of concepts represented by the obtained plurality of signatures (see, e.g., paragraphs 30, 35 and 47, “the concept of ‘multimedia context’ in this invention … combines context information across the audio, visual, and textual domains … when dealing with vast amount of information from a video sequence … it is essential to be able to extract a portions of this information that is relevant for a given user”, “The goal of context extraction, and/or detection is to determine the ‘signature’, ‘pattern’, or underlying information of the video.” [i.e., extract/detect/determine contexts of multimedia content], “One central element in context extraction is ‘global pattern matching’ … we … extract context information independently by using, as much as possible, ‘global’ video information. Thus, capturing the ‘signature’ information in the video. For example, to determine if a voice of a person is that of a female or of a male, if the nature sound is that of the wind or of the water, if a scene is shown during daytime and outdoors (high, diffuse luminosity) or indoors (low luminosity), etc.” [i.e., as matching/correlation of between concepts – genders of voices, types of sounds, scene properties, etc. represented by the signatures]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raichelgauz to incorporate the teachings of Jasinschi to provide a probabilistic framework having layers with each layer including nodes representing content or context information, which are represented by Bayesian networks, where multimedia context information is represented as nodes in 

Regarding newly added claim 14, as discussed above Raichelgauz in view of Jasinschi and Raichelgauz ‘786 teaches the method of claim 1.
Raichelgauz further discloses wherein the multimedia content element is an image (see, e.g., paragraphs 22 and 26, “Multimedia content includes, but is not limited to, images, graphics, video stream, video clips”, “data categories that define the cluster. In one embodiment of the invention the additional data category may be defined by another type of multimedia content, for example, an image”). 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being obvious over Raichelgauz in view of Jasinschi and Raichelgauz ‘786 as applied to claims 1 and 8 above, and further in view of Raichelgauz et al. (2015/0154189 A1, hereinafter “Raichelgauz ‘189”). 

Regarding claims 5 and 12, as discussed above, Raichelgauz in view of Jasinschi and Raichelgauz ‘786 teaches the method of claim 1 and the system of claim 8. However, Raichelgauz in view of Jasinschi is not relied on to teach discloses sending, to a deep content classification system, the multimedia content element, wherein the deep content classification system is configured to create concepts for multimedia content elements; and
receiving, from the deep content classification system, the plurality of signatures, wherein the plurality of signatures includes signature reduced clusters representing concepts related to the multimedia content element.
In the same field, analogous art Raichelgauz ‘189 teaches sending, to a deep content classification system (as indicated above, a deep content classification system has been interpreted as a combination of software and hardware) (see, e.g., paragraphs 21-22, “a system … for large-scale matching-based multimedia Deep Content Classification (DCC)”), the multimedia content element (see, e.g., paragraph 22, “a large-scale matching system (‘The System’) for multimedia DCC”) is disclosed. The System receives as an input stream, multimedia content segments”), wherein the deep content classification system is configured to create concepts for multimedia content elements (see, e.g., paragraphs 6 and 84, “generating compact signatures for classes of interest”, “each object is classified separately (27) and matched to its respective objects 22” [i.e., generate/create classifications/concepts for a variety of multimedia objects/elements]); and
receiving, from the deep content classification system, the plurality of signatures, wherein the plurality of signatures includes signature reduced clusters representing concepts related to the multimedia content element (see, e.g., paragraphs 22, 34 and 46, “generate compact signatures for the specific content segment, and/or for a certain class of equivalence and interest of content-segments”, “generate a database of Robust Signatures and Signatures (4) for Target content-segments”, “The reduced set will be used as Signature and Robust Signature” [i.e., receive generated signatures including reduced set/clusters representing concepts related to the multimedia content-segments/elements]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Raichelgauz ‘189 with Raichelgauz in view of Jasinschi to provide a framework for large-scale matching-based multimedia Deep Content Classification (DCC). (See, e.g., Raichelgauz ‘189, paragraph 21). Doing so would have allowed Raichelgauz in view of Jasinschi to map in parallel data-segments onto a high-dimensional space and generate compact signatures for classes of interest, as suggested by Raichelgauz ‘189 (See, e.g., Raichelgauz ‘189, paragraph 21).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on the accompanying PTO-892 Notice of References Cited form, and not relied upon is considered pertinent to applicant's disclosure.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125